Citation Nr: 1012831	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-35 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a right lower 
extremity neurological disability, to include peripheral 
neuropathy and lumbar radiculopathy. 

2.	Entitlement to service connection for a left lower 
extremity neurological disability, to include peripheral 
neuropathy and lumbar radiculopathy. 

3.	Entitlement to special monthly compensation (SMC) based 
on loss of use of   both legs. 

4.	Entitlement to a certificate of eligibility for 
automobile and adaptive equipment or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty with the United States 
Coast Guard from        July 1940 to September 1975.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005, April 2006, and April 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which denied 
entitlement to the benefits sought. 

In August 2008, the Board denied a claim then pending on 
appeal for an increased evaluation for hypertension. The 
remaining issues were remanded to the RO via the Appeals 
Management Center (AMC) for additional development. The 
Board again remanded this case in April 2009. Following RO 
measures to complete the requested evidentiary development, 
the case has since returned for appellate disposition. 

As the Board indicated in its prior remand, the issues of 
service connection for residuals of a stroke as secondary to 
hypertension, and entitlement to specially adapted housing 
or a home adaptation grant have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them. The claims are again referred to 
the AOJ for appropriate action.  



FINDINGS OF FACT

1.	The medical evidence both favorable and unfavorable is 
at least evenly balanced on the matter of whether the 
Veteran has neurological impairment of the lower extremities 
attributable to his service-connected arthritis of the 
lumbar spine.  

2.	The Veteran has not sustained the loss or loss of use 
of both legs as due to service-connected disability. 

3.	The Veteran has not sustained the loss or permanent 
loss of use of one or both feet as due to service-connected 
disability. 


CONCLUSIONS OF LAW

1.	Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for service connection for lumbar 
radiculopathy of the right lower extremity. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

2.	Resolving reasonable doubt in the Veteran's favor, the 
criteria are met for service connection for lumbar 
radiculopathy of the left lower extremity. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

3.	The criteria for SMC based on loss of use of both legs 
have not been met.           38 U.S.C.A. § 1114(m) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(c) (2009).  

4.	The criteria for establishing eligibility for financial 
assistance in acquiring automobile and adaptive equipment, 
or adaptive equipment only, have not been met. 38 U.S.C.A. 
§§ 3901, 3902 (West 2002 & Supp. 2009); 38 C.F.R. § 3.808 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-
56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The Board is granting the benefits sought on appeal of 
entitlement to service connection for a neurological 
disorder of the right and left extremities. Thus,            
in regard to these claims, even assuming, without deciding, 
that any error was committed as to implementation of the 
VCAA's duty to notify and assist provisions, such error was 
harmless in its application to adjudication of this matter, 
and need not be further discussed. See Bernard v. Brown, 
4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007). 

Through VCAA notice correspondence dated from March 2005 to 
January 2006 addressing the remaining claims on appeal, the 
RO notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi,        16 Vet. App. 
183, 186-87 (2002). Furthermore, an addendum to the November 
2006 notice letter provided supplemental information 
concerning both the disability rating and effective date 
elements of a pending claim for benefits. 

The relevant notice information must have been timely sent. 
In Pelegrini II,           the Court prescribed as the 
definition of timely notice the sequence of events whereby 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1). With regard to    the claims on 
appeal, the relevant VCAA notice letters preceded issuance 
of the rating decision respectively deciding each claim, and 
thereby met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs), records of VA outpatient treatment, and 
private treatment records, as well as arranging for him to 
undergo VA examinations. See McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 
(2002). The Board observes that the Veteran in furtherance 
of his appeal has mentioned a substantial number of private 
practitioners he has seen ostensibly for the claimed 
conditions, and at one point has raised a concern that not 
all of the identified medical records were obtained. From a  
review of the file however, it is apparent that the RO has 
undertaken appropriate measures to develop his claim in this 
regard, informing him by July 2009 correspondence that he 
needed to complete VA Form 21-4142 (a medical authorization 
and consent form) to permit VA to request any further 
private medical records. He has not since responded by 
completing the necessary medical release form to support an 
additional records inquiry. 

The RO has also taken sufficient measures to attempt to 
schedule the Veteran for an updated VA Compensation and 
Pension examination. The Board's April 2009 remand pointed 
out that the Veteran's failure to appear at an earlier 
scheduled examination was because he did not want to travel 
the extensive distance to the examination location at the VA 
Medical Center (VAMC) in Newington, Connecticut. The Board 
directed that the Veteran on remand have the opportunity to 
specify the desired examination site, which by all 
indication would likely be the West Haven VAMC. Since then, 
the record reflects that in September 2009 the RO contacted 
the Veteran to inquire about his availability for a VA exam, 
and the Veteran responded that the trip to West Haven VAMC 
was too long. The RO advised the Veteran that this was the 
nearest available VA examination site, and that it could 
provide transportation to the examination site. The parties 
again spoke in October 2009, at which point a similar 
discussion transpired. The RO advised that the West Haven 
VAMC was about 1 and 1/2 hours away from the Veteran's 
residence, and transportation could be provided. The Veteran 
insisted on the opportunity to see a local private physician 
for VA compensation purposes. Further RO inquiry into the 
matter determined that a QTC examination (with a private 
physician providing contract medical services to VA) was not 
possible in this situation, and that the only option 
remained the West Haven VAMC. As a result, the RO cancelled 
its prior VA examination request. 

The Board finds based upon the above that the RO took 
appropriate measures to attempt to schedule the Veteran for 
a VA medical examination pertinent to deciding his claims on 
appeal, and that the adjudication of these matters may 
proceed based upon the existing evidence of record. 
Meanwhile, in support of his claims,                  the 
Veteran himself has provided several personal statements, 
and additional private medical records. He previously 
requested a hearing with a Decision Review Officer (DRO) at 
the RO, and has since withdrawn this request. There is no 
indication of any further available evidence or information 
that has not already been obtained. The record as it stands 
includes sufficient competent evidence to decide the claims. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit 
to substantiate his claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will proceed 
with an adjudication of the following claims on the merits. 

 Background and Analysis

Right and Left Lower Extremity Neurological Disabilities

Service connection may be granted for any current disability 
that is the result of         a disease contracted or an 
injury sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). Service connection may also be 
granted for a disease diagnosed after discharge, where all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows:                    (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter              
is required to support the claim. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).                  
In addition, a claimant is entitled to service connection on 
a secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under 
the current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required 
as to the baseline level of severity of the nonservice-
connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison 
to the current level of severity of the nonservice-connected 
disease or injury. These evaluations of baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. 
See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

The Board's review of this claim is not limited to a theory 
of entitlement of direct service connection. Also before the 
Board on appeal, is the theory of secondary service 
connection comprising whether the Veteran has a neurological 
disability that originated from his service-connected 
arthritis of the lumbar spine, including that of lumbar 
radiculopathy. 

The Veteran's service medical history is absent for specific 
mention of any neurological disorder or symptomatology. At 
the completion of his period of active duty service in June 
1975 a medical report was prepared for purpose of his 
disability retirement from the Coast Guard. A final 
diagnosis was stated of arthralgia, or arthritis, with an 
etiology not yet determined. The Veteran's primary complaint 
at that point was of pain in the right knee, hip, neck and 
wrist areas.     An August 1975 Medical Board report states 
a primary diagnosis of degenerative arthritis of the lumbar 
spine, and secondary diagnoses of degenerative arthritis of 
both knees, and of the carpal and metacarpal joints of both 
hands. The Veteran underwent a medical discharge from 
service. 

In January 2005 correspondence accompanying a formal 
application  for automobile and adaptive equipment (VA Form 
21-4502), the Veteran stated that he had a neuropathy 
condition with pain and numbness that had become more 
severe, and he would need to obtain an adaptive device for 
his vehicle. 

The Veteran underwent VA examination in connection with this 
preliminary claim in April 2005. He then described a 
numbness and burning pain in the area of the knees, and 
having had painful feet. A neurological evaluation showed 
diminished and patchy decreased sensation diffusely in the 
bilateral lower extremities below  the knees with diminished 
strength in the left foot and great toe. The impression 
provided was of neuropathy, consisting of subjective 
complaints with a sensory neuropathy of unknown etiology, as 
likely as not unrelated to service-connected disabilities. 

The RO denied the claim for automobile or other conveyance 
and adaptive equipment in a May 2005 rating decision. The 
Veteran then filed the claim for service connection for 
peripheral neuropathy. 

Records of VA outpatient treatment indicate that in November 
1999 on a podiatric consultation one of the Veteran's 
complaints pertained to a numbness in his legs. On a 
December 1999 orthopedic consultation the Veteran described 
low back pain on bending, with no associated radiculopathy. 
There was numbness beginning in the mid calf above the legs 
and going down to the bottom of both feet. On objective 
examination there was limited range of motion in all planes 
of the lumbar spine. The sciatic nerve stretch test was 
negative. There was diminished pin prick sensation in both 
the lower extremities beginning in the mid calf down to the 
bottom of the feet. The impression was of lumbar 
spondylosis. During a February 2000 rheumatology 
consultation, the assessment was in part, peripheral 
neuropathy.    The Veteran brought in other medical records 
describing a sensory polyneuropathy of the lower extremities 
from the knees down. Also noted was an assessment of 
herniated nucleus pulposus at right L4-L5, with some 
symptomatology of pain from the right side of the back 
radiating down to the top of the right thigh. 

On a January 2003 VA neurological consultation, the Veteran 
described numbness and pain in the lower extremities now 
reaching the most proximal portions of his legs below the 
knees. Following a physical examination, the impression was 
sensory polyneuropathy, possibly idiopathic. The neurologist 
clarified the assessment as most likely being idiopathic 
small fiber unmyelinated and poorly myelinated fiber 
neuropathy. The progression appeared to be slow. Neuropathic 
drugs were recommended. 

The April 2005 report of Dr. A.A., a private neurologist, 
indicates that the Veteran had manifested a primarily 
sensory peripheral neuropathy. He also had MRI test results 
which showed a disc bulge on the right side of the L4-L5 
level. On neurologic exam, repeated electrodiagnostic 
studies were performed which continued to show evidence of 
peripheral neuropathy. The physician observed that because 
of the extent of the peripheral neuropathy, it was difficult 
to discern any evidence of superimposed lumbosacral 
radiculopathy. An MRI of the lumbosacral spine was to be 
ordered. On evaluation the following month, the MRI showed 
evidence of lumbosacral stenosis with a spondylosis in L5. 
The Veteran continued to have intermittent numbness in his 
lower extremities. The physician concluded that based on his 
evaluation, he considered the Veteran to have lumbosacral 
stenosis superimposed upon peripheral neuropathy, as the 
cause of the numbness of the lower extremities. In December 
2005, the Veteran was seen again for what was indicated as a 
diagnosis of peripheral neuropathy and lumbosacral 
radiculopathy. 

Having reviewed the above, the Board is of the opinion that 
the record presents a sufficient basis to grant service 
connection for lumbosacral radiculopathy to the bilateral 
lower extremities. The averred bases of entitlement in 
connection with this appeal includes at first that of direct 
service connection, in which a direct medical relationship 
between a current neurological disability is posited. There 
is no evidentiary support for this initial theory of 
recovery, inasmuch as the competent evidence does not 
indicate or suggest that diagnosed peripheral neuropathy had 
its origin in military service, particularly given the lack 
of any neurological diagnosis or relevant precipitating 
injury therein. There remains for consideration on appeal 
the theory of secondary service connection, that of whether 
there is claimed neurological disability with an etiological 
relationship to the already service-connected arthritis of 
the lumbar spine. See 38 C.F.R. § 3.310(a). On this subject, 
the Board finds that there is competent evidence 
substantiating that the required causal relationship to a 
service-connected disability is present. 

The primary source of evidence supportive of the Veteran's 
claim consists of the May 2005 report of a private 
neurologist. At first when evaluating the Veteran in April 
2005 the physician diagnosed a generalized peripheral 
neuropathy, and         did not comment upon its etiology. 
However, an MRI was ordered to determine if there was any 
superimposed lumbosacral radiculopathy. The following month,          
in view of the MRI findings, the neurologist concluded that 
the Veteran did indeed have lumbosacral stenosis 
superimposed upon peripheral neuropathy, as the cause of the 
numbness of the lower extremities. Subsequent treatment 
records from this physician confirmed the additional 
diagnosis of lumbosacral radiculopathy. Based on the 
preceding, there is competent evidence of radiculopathy that 
is the result of service-connected arthritis of the lumbar 
spine. While the diagnostic picture is somewhat complicated, 
it establishes lumbosacral radiculopathy as clearly being 
present. 

In contrast, there is the April 2005 VA examination report 
which states an impression of generalized neuropathy of 
unknown etiology, not likely related to any service-
connected disability. Also of record, a January 2003 VA 
outpatient neurological consultation identified sensory 
polyneuropathy, most likely idiopathic (i.e., cause 
unknown). There was no mention of whether there was any 
additional disability manifested as lumbar radiculopathy.

The diagnostic determinations of the Veteran's condition are 
not in agreement. There is a considerable discrepancy 
between the impression of lumbar radiculopathy, and 
remaining clinical opinions that there is only a generalized 
neuropathy, with an unknown etiology. The Board nonetheless 
observes that the medical evidence which supports an award 
of service connection in this case is premised upon the 
evaluating neurologist's continued treatment of the Veteran, 
and opportunity to complete an MRI study. This neurologist's 
findings establish a lumbosacral radiculopathy in addition 
to the existing generalized neuropathy, and effectively 
relate the former condition to a service-connected lumbar 
spine disability.

In this type of situation where the evidence is evenly 
balanced on a material issue, VA's benefit of the doubt 
doctrine provides that reasonable doubt is to be resolved in 
the favor of the Veteran. See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. Here, the medical evidence at minimum is in 
a state of relative equipoise on the question of whether the 
Veteran has lumbosacral radiculopathy due to an underlying 
service-connected lower back disability. Under these 
circumstances, he is afforded the benefit of the doubt, and 
the claims for service connection for neurological 
impairment of both lower extremities must prevail. 

Accordingly, on these grounds, the Board is granting service 
connection for lumbosacral radiculopathy to both lower 
extremities. As the assignment of an actual disability 
rating for this condition is to be accomplished by the RO 
following issuance of the Board's decision in this case, the 
Board advises the Veteran that if feasible his attendance at 
future VA medical examinations may prove essential to 
determining whether his service-connected neurological 
disorder of the lower extremities is compensable under the 
VA rating schedule, and to what degree. 

SMC Based on Loss of Use of Both Legs

SMC is a special statutory award, in addition to awards 
based on the schedular evaluations provided by the 
diagnostic codes in VA's rating schedule. Claims for SMC, 
other than those pertaining to one-time awards and an annual 
clothing allowance, are governed by 38 U.S.C.A. § 1114(k) 
through (s) and 38 C.F.R.          §§ 3.350 and 3.352.  

As provided under 38 U.S.C.A. § 1114(l), SMC is warranted 
where the Veteran,    as a result of a service-connected 
disability, has sustained the anatomical loss or loss of use 
of both hands, or of both legs at a level, or with 
complications, preventing natural knee action with 
prosthesis in place, or of one arm and one leg  at levels, 
or with complications, preventing natural elbow and knee 
action with prosthesis in place, or has suffered blindness 
in both eyes having only light perception, or has suffered 
blindness in both eyes, rendering such veteran so helpless 
as to be in need of regular aid and attendance. 

Based on the current record as it stands, the Board does not 
have an informed foundation upon which to determine whether 
the objective requirements for SMC due to loss of use of 
both legs are met. The fact that the Veteran has been 
awarded service connection for lumbosacral radiculopathy of 
both legs is established in the above section. However, 
whether this service-connected disability has further 
resulted in the loss of use of both legs is not 
demonstrated. As previously indicated, the Veteran was 
scheduled on several occasions for VA Compensation and 
Pension examinations intended to obtain a comprehensive 
depiction of all symptomatology attributable to service-
connected neurological disability. He has repeatedly 
indicated that he is unable to report for a VA medical 
examination to substantiate his claims. All RO action 
necessary to assist the Veteran in this matter has been 
completed. Consequently, the Board's present inquiry is 
limited to the evidence already of record. 

There is no indication from the existing record of loss of 
use of the lower extremities. The most recent medical 
evidence on file, a July 2007 VA medical examination report 
pertaining to an unrelated claim for service connection for 
hypertension, noted that the Veteran retained the capacity 
to ambulate.                   The remaining evidence does 
not show to the contrary a state of impairment of or similar 
to the loss of use of the lower extremities. 

Therefore, the criteria for SMC due to the loss of use of 
the lower extremities         are not met, and the claim is 
being denied. 




Financial Assistance for Automobile and Adaptive Equipment 

A certificate of eligibility for assistance in the purchase 
of one automobile or other conveyance, and of basic 
entitlement to necessary adaptive equipment, is provided any 
eligible Veteran or service member whose service-connected 
disability includes one of the following: (1) loss or 
permanent loss of use of one or both feet; or (2) loss or 
permanent loss of use of one or both hands: or (3) permanent 
impairment of the vision of both eyes to the required 
specified degree, that is, central visual acuity of 20/200 
or less in the better eye, with corrective glasses, or 
central visual acuity of more than 20/200, if there is a 
field defect in which the peripheral field has contracted to 
such an extent that the widest diameter of visual field 
subtends an angular distance no greater than 20 degrees in 
the better eye; (4) for adaptive equipment eligibility only, 
ankylosis of one or both knees or one or both hips, with the 
term adaptive equipment meaning generally that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public in order to make it safe for 
use by the claimant and to assist him or her in meeting the 
applicable standards of licensure of the proper licensing 
authority. 38 U.S.C.A.     §§ 3901, 3902; 38 C.F.R. § 3.808. 
	
Based on the current record, there is not a sufficiently 
informed grounds to establish that financial assistance for 
Automobile and Adaptive Equipment is warranted. 
The Veteran has been awarded service connection for 
lumbosacral radiculopathy of both legs as has been 
established. This notwithstanding, the benefit sought 
further requires that there manifest additional impairment 
meeting one of four conditions   -- in this case, since 
premised on service-connected disability of the lower 
extremities, the loss or permanent loss of use of one or 
both feet. The Veteran was scheduled for numerous VA 
Compensation and Pension examinations intended to obtain a 
comprehensive depiction of all symptomatology attributable 
to a neurological disability of the lower extremities, but 
repeatedly indicated that he is unable to report for a VA 
medical examination. The Board's present inquiry is limited 
to the evidence already of record, which does not show 
disability of or approximating the loss of use of one or 
both feet due to service-connected disability. Accordingly, 
the claim for entitlement to a certificate of eligibility 
for automobile and adaptive equipment, or for adaptive 
equipment only, is being denied.


ORDER

Service connection for lumbar radiculopathy of the right 
lower extremity is granted. 

Service connection for lumbar radiculopathy of the left 
lower extremity is granted. 

The claim for entitlement to SMC based on loss of use of 
both legs is denied. 

The claim for entitlement to a certificate of eligibility 
for automobile and adaptive equipment, or for adaptive 
equipment only, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


